 

 

 







Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 31st day of May, 2007,

B E T W E E N:

COMMUNICATE.COM INC. a corporation incorporated under the laws of State of
Nevada, United States of America

(the “Company”)

OF THE FIRST PART

- and -

C. GEOFFREY HAMPSON,

of the City of Vancouver, in the Province of British Columbia,




(the “Executive”)

OF THE SECOND PART




WHEREAS the Company and the Executive wish to enter into this agreement to set
forth the rights and obligations of each of them as regards the Executive’s
employment with the Company;

NOW THEREFORE this agreement witnesseth that in consideration of the premises
and the terms and conditions herein contained, the parties hereto covenant and
agree with each other as follows:

1.

Definitions


In this Agreement the following terms shall have the following meanings
respectively:

“Affiliates” has the meaning attributed to such term in the Business
Corporations Act (British Columbia) as the same is now constituted;

“Agreement” means this agreement as it may be amended or supplemented from time
to time, and the expressions “hereof, “herein”, “hereto”, ‘hereunder”, “hereby”
and similar expressions refer to this Agreement and unless otherwise indicated,
references to sections are to sections in this Agreement;





--------------------------------------------------------------------------------

 

- 2 -

 







“Benefits” has the meaning attributed to such term in section 3.5;

“Board” means the board of directors of the Company

“Business Day” means any day, other than Saturday, Sunday or any statutory
holiday in the Province of British Columbia;

Change of Control of the Company” means a transaction or a series of
transactions whereby directly or indirectly:

(i)

any Person or combination of Persons acting jointly and in concert (other than
the Executive or a corporation controlled directly or indirectly by the
Executive) acquires beneficially a sufficient number of securities of the
Company to materially affect the control of the Company as provided below. For
the purposes of this Agreement, a Person or combination of Persons acting
jointly and in concert, holding shares or other securities in excess of the
number which, directly or following the conversion or exercise thereof, would
entitle the holders thereof to cast 35% or more of the votes attached to all
shares of the Company which may be cast to elect directors of the Company, shall
be deemed to affect materially the control of the Company, in which case the
Change of Control of the Company shall be deemed to occur on the date that is
the later of the date that the security representing one more than that required
to cast 35% of the votes attached to all shares of the Company which may be cast
to elect directors of the Company is acquired or the date on which the Persons
acting jointly and in concert agree to so act;




(ii)

the Company shall consolidate or merge with or into, amalgamate with, or enter
into a statutory arrangement or business combination with, any other Person
(other than a corporation controlled directly or indirectly by the Executive)
and in connection therewith, all or part of the outstanding shares of the
Company which have voting rights attached thereto shall be changed in any way,
reclassified or converted into, exchanged or otherwise acquired for shares or
other securities of the Company or any other Person or for cash or any other
property and control of the Company is thereby materially affected, as provided
above in clause (i), in which case the Change of Control of the Company shall be
deemed to occur on the date of closing of the consolidation, merger
amalgamation, statutory arrangement or business combination, as the case may be;
or




(iii)

the Company shall sell or otherwise transfer, including by way of the grant of a
leasehold interest (or one or more subsidiaries of the Company shall sell or
otherwise transfer, including without limitation by way of the grant of a
leasehold interest) property or assets aggregating more than 50% of the
consolidated assets (measured by either book value or fair market value based on
the most recent audited financial statements) of the Company and its
subsidiaries as of the end of the most recently completed financial year to any
other Person or Persons, in which case the Change of Control of the Company
shall be deemed to occur on





--------------------------------------------------------------------------------

 

- 3 -

 







the date of transfer of the assets representing one dollar more than 50% of the
consolidated assets;




other than a transaction or series of transactions which involves a sale of
assets of the Company with which the Executive is involved as a purchaser in any
manner, whether directly or indirectly, and whether by way of participation in a
corporation or partnership that is a purchaser or by provision of debt, equity
or purchase leaseback financing (but excluding where the Executive’s sole
involvement with such a purchase is the ownership of an equity interest of less
than 5% of the acquirer where the acquirer is a public company) and the
Executive and Persons acting jointly and in concert with the Executive hold
securities of the acquirer which, directly, or following the conversion or
exercise thereof, would entitle the holders thereof to cast 5% or more of the
votes attached to all shares or other interests of the acquirer which may be
cast to elect directors or the management of the acquirer.




“Confidential Information” means all confidential or proprietary information,
intellectual property (including trade secrets) and confidential facts relating
to the business or affairs of the Company or any of its Affiliates;

“Disability” has the meaning attributed thereto in any disability insurance
policy carried on the life of the Executive by the Company, provided that if the
Company is not carrying such a disability policy, “Disability” means the mental
or physical state of the Executive such that the Executive has been unable due
to illness, disease or other mental or physical disability to fulfil his
obligations as an employee or officer of the Company either for any consecutive
90 day period or for any period of 180 days (whether or not consecutively) in
any consecutive 12 month period, or a court of a competent jurisdiction has
declared the Executive to be mentally incompetent or incapable of managing his
affairs;

“Effective Date” has the meaning attributed to such term in section 2.1;

“Employment Period” has the meaning attributed to such term in section 2.4;

“Just Cause” means the wilful failure of the Executive to properly carry out his
duties after notice by the Company of the failure to do so and an opportunity
for the Executive to correct the same within 60 days from the date of receipt of
such notice, or theft, fraud, dishonesty or material misconduct by the Executive
involving the property, business or affairs of the Company or the carrying out
of the Executive’s duties, or the conviction of the Executive for any criminal
offence which the Board determines in good faith would adversely affect the
Executive’s ability to perform his duties hereunder, including a conviction for
an offence which adversely reflects on the integrity or reputation of the
Executive or the Company;  

“Person” includes individuals, partnerships, associates, trusts, unincorporated
organizations or a regulatory body or agency, government or governmental agency
or authority or entity however designated or constituted;

“Termination Without Cause” or “Terminated Without Cause” have the meaning
attributed to such terms in section 6.3;





--------------------------------------------------------------------------------

 

- 4 -

 







2.

Employment of the Executive

2.1.

To Be Chief Executive Officer.  The Company shall employ the Executive, and the
Executive shall serve the Company, in the position of Chief Executive Officer
and a director of the Company, effective as of and from June 1, 2007 (the
“Effective Date”), on the terms and conditions and for the remuneration
hereinafter set out. In such position, the Executive shall perform or fulfil
such duties and responsibilities as the Company may designate from time to time
and as are reasonably consistent with the position of a chief executive officer.
 In his capacity as an officer and employee of the Company, the Executive shall
report to the Board.  

2.2.

Performance of Duties.  The Executive hereby agrees to be employed by the
Company as herein provided, shall faithfully, honestly and diligently serve the
Company and shall, subject to section 2.1 above, carry out such tasks as the
Company may from time to time request.  The Executive shall (except in the case
of illness or accident) devote all of his working time and attention to his
employment hereunder and shall use his best efforts to promote the interests of
the Company.

2.3.

Annual Review of this Agreement.  The terms and conditions contained in this
Agreement shall be subject to annual review by the Board, representatives of
whom shall consult with the Executive in the course of such review.  The Board
and Executive will negotiate in good faith any changes to the terms and
conditions of this Agreement as are appropriate to reflect the value of the
services of the Executive to the Company and the success of the Company in
establishing and achieving business goals for the Company, provided however,
that if the Board recommends an amendment that would constitute a material
change in the remuneration or responsibilities of the Executive, with which the
Executive does not agree and the Board persists in insisting on such amendment,
the Executive will be entitled to treat such event as Termination Without Cause
and the provisions of section 6.3 shall thereby apply effective as of the date
of such amendment.

2.4.

Employment Period.  The Executive’s employment hereunder, subject to section 6
hereof, shall be for a five-year term or any extension thereof, commencing from
the Effective Date (the “Employment Period”).  

3.

Remuneration

3.1.

Base Salary.  During the period of the Executive’s employment hereunder, the
Company shall pay the Executive a gross base salary (the “Salary”) in the amount
of $300,000 in respect of each year thereof, subject to section 3.2 below,
payable in equal instalments on the closest Business Day to the middle and the
end of each month during such year.  

3.2.

Cost of Living Increase  The Salary shall be increased in respect of each
subsequent year during the Employment Period by a percentage equal to the
percentage increase (if any) in the consumer price index, all items for
Vancouver, as published by Statistics Canada under the authority of the
Statistics Act (Canada) (the “CPI”), for the period from June 1, 2007 to June 1
of such subsequent year, less the percentage increase (if any) in the CPI for
the period from June 1, 2007 to June 1 of the year in the Employment Period next
preceding such subsequent year.





--------------------------------------------------------------------------------

 

- 5 -

 







3.3.

Bonus Remuneration.  The Executive may, in respect of each year of his
employment hereunder, be entitled to a cash bonus of up to 60% of his Salary for
such year of employment as determined by the Board in its sole discretion in
accordance with the Company’s ongoing programmes and objectives, which shall be
paid within 30 days following the date as of when the audited financial
statements for such year have been approved by the Board.    

3.4.

Stock Options.  The Board will consider each year during the Employment Period
the grant of options to the Executive to purchase common shares of the Company
which shall be solely within the discretion of the Board.

3.5.

Benefits.  The Company shall provide to the Executive, in addition to the Salary
and any bonus remuneration, all such benefits (the “Benefits”) as it makes
available from time to time to the management and other employees of the Company
in accordance with and subject to the terms and conditions of the applicable
fund, plan or arrangement relating thereto.

3.6.

Automobile.  During the Employment Period, the Company will pay to the Executive
a monthly car allowance to compensate the Executive for the use of his personal
automobile.

3.7.

Statutory Deductions.  The Company shall deduct from the Salary, any bonus
remuneration and any other payments and allowances provided for herein, all such
amounts as are required by law to be withheld and deducted at source and shall
remit the same to the required governmental authority or agency.




4.

Expenses  

The Company shall pay or reimburse the Executive for all travel (including
business class flights) and out-of-pocket expenses reasonably incurred or paid
by the Executive in the performance of his duties and responsibilities upon
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require.

5.

Vacation  

The Executive shall be entitled during each year of his employment hereunder to
vacation with pay of four weeks.  Such vacation shall be taken by the Executive
at such time as may be acceptable to the Company having regard to its
operations.  Notwithstanding the foregoing, in the event that the Executive’s
employment is terminated pursuant to section 6, the Executive shall not be
entitled to receive any payment in lieu of any vacation to which he was entitled
and which had not already been taken by him except to the extent, if any, of the
payments in respect of vacation pay required under applicable law.





--------------------------------------------------------------------------------

 

- 6 -

 







6.

Termination

6.1.

Termination for Just Cause.  The Company may terminate the employment of the
Executive hereunder at any time for Just Cause without notice and without
further obligations to the Executive, including without payment of any kind of
compensation either by way of anticipated earnings or damages of any kind.

6.2.

Termination by Death.  The Executive’s employment hereunder shall be terminated
upon the death of the Executive, in which case the Company shall pay all Salary
and vacation pay earned to the date of death but unpaid to the estate of the
Executive, however, no other amounts either by way of bonus remuneration,
anticipated earnings or damages of any kind shall be paid.

6.3.

Termination without Just Cause and without Notice.  The Company may terminate
the employment of the Executive hereunder, in its sole discretion, without
notice and without Just Cause (“Termination Without Cause” or “Terminated
Without Cause”), effective immediately upon the date as of when the Executive is
advised of such termination, and in such case the Company shall:

(a)

pay the Executive a severance allowance equivalent to the aggregate of:

(i)

one year of the Executive’s then current Salary; and

(ii)

an amount equivalent to the Executive’s annualized entitlement to bonus
remuneration as provided below,

in a lump sum within two weeks following the date of such termination;

(b)

pay to the Executive all outstanding vacation pay and any earned but unpaid
Salary up to the date of such termination within two weeks of the date of such
termination;

(c)

reimburse the Executive for any business expenses incurred by him up to and
including the date of such termination following provision by the Executive of
applicable receipts; and

(d)

ensure that it has complied with all statutory obligations imposed by applicable
law.

Unless otherwise agreed with the Company, all payments on account of Benefits
shall cease and the Company shall be under no further obligation with respect
thereto upon the termination of the Executive’s employment hereunder.  For the
purpose of clause (ii) of subsection 6.3(a) above, annualized entitlement to
bonus remuneration shall be equal to the arithmetic average of the annual
bonuses paid to the Executive during the three completed years prior to the year
in which his termination occurs, provided that if such termination occurs prior
to the completion of three years of the Executive’s employment hereunder,
entitlement to bonus remuneration shall be calculated, mutatis mutandis, on the
basis of the annual bonuses paid or





--------------------------------------------------------------------------------

 

- 7 -

 







payable to the Executive in respect of the completed year or years, if any,
prior to the year of such termination.

The payments referred to in clause (a) of this section 6.3 above shall be
guaranteed and shall not be subject to set-off or deduction as a result of the
Executive obtaining alternative employment following such termination or
otherwise mitigating any damages arising from such termination.  Further, such
payments are inclusive of all statutory obligations, including statutory
termination and severance payments, which may be owed to the Executive.

6.4.

Termination following a Change of Control.  In the event of a Change of Control
of the Company, the Executive may elect to resign his employment by giving
written notice to the Company within 60 days following the date of occurrence of
such Change of Control of the Company, in which event the Executive’s employment
hereunder shall be deemed to have been Terminated Without Cause by the Company
and the provisions of section 6.3 shall thereby apply effective as of the date
of such notice.

6.5.

Termination Without Cause upon Disability.  If the employment of the Executive
is terminated by the Company because of a Disability, the Executive shall be
deemed to have been Terminated Without Cause and the provisions of section 6.3
hereof shall thereby apply effective as of the date of such termination,
provided that the amount payable to the Executive under subsection 6.3(a) hereof
shall be reduced by an amount equal to the aggregate amount of any disability
benefits payable to the Executive under any disability insurance carried by the
Company in respect of the year immediately following the date of such
termination.

6.6.

Cessation of Duties and Obligations of the Company.  Unless otherwise agreed,
the Executive shall upon receiving any notice of termination of his employment
hereunder, whether or not purported to constitute prior notice, forthwith cease
to perform his duties and responsibilities and cease to attend the Company’s
premises.  The Company’s obligations pursuant to this section 6 with respect to
the termination of the Executive’s employment hereunder shall commence as of the
date of receipt of such notice of termination except where otherwise provided
herein.

6.7.

Resignation or Retirement of the Executive.  The Executive shall provide the
Company with three months prior written notice of his resignation or retirement
from the Company, except in the case of Change of Control of the Company in
respect of which section 6.4 hereof is applicable.

6.8.

Material Change in Duties and Responsibilities.  If there has been a material
change in the Executive’s duties and responsibilities such as he is required to
assume duties that are not consistent with, or to relinquish duties that are
consistent with, those set out in section 2.1 or a material reduction in his
annual remuneration, and such change is unacceptable to the Executive, the
Company shall be considered for all purposes of this agreement to have delivered
a notice of Termination Without Cause on the date of such change terminating the
Executive’s employment and section 6.3 hereof shall thereby apply effective as
of such date.

6.9.

Deductions and Withholdings.  All payments made to the Executive pursuant to
this section 6 shall be subject to applicable deductions and withholdings.





--------------------------------------------------------------------------------

 

- 8 -

 







6.10.

Complete Satisfaction.  Compliance by the Company with its obligations pursuant
to this section 6 hereof shall constitute full and final satisfaction of any
entitlement which the Executive may have with respect to the termination of his
employment hereunder, including without limitation, any entitlement to notice,
pay in lieu of notice or severance, whether arising under contract, statute or
otherwise, and the Executive shall have no action, cause of action, claim or
demand, either under statutory or common law, against the Company or any other
Person as a consequence of such termination.

6.11.

Return of Property.  In the event of the termination of the Executive’s
employment hereunder for any reason, including resignation or retirement, the
Executive will immediately return to the Company all property of the Company in
his possession or under his control.

7.

Inventions, Etc.

7.1

The Executive agrees that any and all operational and scientific information,
including but not limited to, marketing, business plans, formulae, processes,
designs, computer software and programmes and inventions which the Executive may
conceive or make or have conceived or made in the course or arising out of his
employment with the Company (collectively, the “Works”) shall be and are the
sole and exclusive property of the Company and shall be disclosed by the
Executive to the Company.  The Executive shall, whenever requested to do so by
the Company, and without any obligation on the part of the Company to pay any
royalty or other compensation to the Executive, at the Company’s expense execute
and sign any and all applications, assignments or other instruments and do all
other things which the Company may deem necessary or appropriate:

(i)

in order to apply for, obtain, maintain, enforce or defend letters patent in
Canada or in any foreign country for any Works; or

(ii)

in order to assign, transfer, convey or otherwise made available to the Company
the sole and exclusive rights, title and interest in and to any Works.

The Executive also agrees to waive in whole any moral rights which it may have
in any Works or any part or parts thereof.  

8.

Non-Competition

The Executive shall not during the Employment Period and the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, in any manner whatsoever including, without
limitation, either individually, or in partnership, jointly or in conjunction
with any other Person, or as an employee, principal, agent, director or
shareholder:

(i)

be engaged in any undertaking;

(ii)

have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in or in respect of the business of any Person;
or        





--------------------------------------------------------------------------------

 

- 9 -

 







(iii)

advise, lend money to, guarantee the debts or obligations of any Person which
carries on a business;

anywhere in Canada which is the same as or substantially similar to or competes
with or would compete with the business carried on by the Company or any of its
Affiliates during the Employment Period.

Notwithstanding the foregoing, nothing herein shall prevent the Executive from
owning up to 5% of the issued shares of a corporation, the shares of which are
listed on a recognized stock exchange or publicly traded on an over-the-counter
market, which carries on a business which is the same as or substantially
similar to or which competes with or would compete with the business of the
Company or any of its Affiliates.

9.

No Solicitation of Customers  

The Executive shall not, during the Employment Period and for the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, contact or solicit any designated customers of
the Company or any of its Affiliates for the purpose of selling to the
designated customers any services or products which are the same as or
substantially similar to, or in any way competitive with, the services or
products sold by the Company or any of its Affiliates during the Employment
Period. For the purpose of this section, a designated customer means a Person
who was a customer of the Company or of any of its Affiliates during some part
of the Employment Period.  

10.

No Solicitation of Employees  

The Executive shall not, during the Employment Period and for the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, employ or retain as an independent contractor
any employee of the Company or any of its Affiliates or induce or solicit, or
attempt to induce, any such Person to leave his or her employment.

11.

Confidentiality




The Executive shall not, either during the Employment Period hereunder or at any
time thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information provided, however, that nothing in this section shall
preclude the Executive from disclosing or using Confidential Information, if:




11.1.

the Confidential Information is available to the public or in the public domain
at the time of such disclosure or use, without breach of this Agreement;

11.2.

disclosure of the Confidential Information is required to be made by any law,
regulation, governmental authority or court; or

11.3.

the Confidential Information was received by the Executive after termination of
the Employment Period from a third party who had a lawful right to disclose it
to the Executive.





--------------------------------------------------------------------------------

 

- 10 -

 







12.

Remedies

The Executive acknowledges that a breach or threatened breach by the Executive
of the provisions of sections 8 to 11, inclusive, may result in the Company and
its shareholders suffering irreparable harm which is not capable of being
calculated and which cannot be fully or adequately compensated by the recovery
of damages alone. Accordingly, the Executive agrees that the Company shall be
entitled to interim and permanent injunctive relief, specific performance and
other equitable remedies, in addition to any other relief to which the Company
may become entitled.

13.

Co-operation by Executive

The Executive shall co-operate in all respects with the Company if the question
arises as to whether a Disability has occurred. Without limiting the generality
of the foregoing, the Executive shall authorize the Executive’s medical doctor
or other health care specialist to discuss the condition of the Executive with
the Company and shall submit to examination by a medical doctor or other health
care specialist selected by the Company, acting reasonably.

14.

Representation of Executive

The Executive represents and warrants to the Company that he is not a party to,
or bound by, any agreement or understanding with any other Person that precludes
or restricts his ability and entitlement in any way to carry out his duties of
employment with the Company as contemplated herein, free and clear of any claims
or liabilities of whatsoever nature.

15.

Arbitration

(a)

Any dispute between the parties hereto in respect of the interpretation of this
Agreement or otherwise arising under this Agreement which cannot be resolved by
the parties acting in good faith within a period of 30 days following the giving
of a written notice by one party to the other party hereto (the “Notice Period”)
will be determined by arbitration.

(b)

If a dispute is not resolved within the Notice Period, either party hereto may
thereafter by written notice delivered to the other party hereto demand
arbitration of such dispute as herein provided.

(c)

Upon a demand for arbitration as set forth above, the parties hereto will within
10 days from the date on which notice of the demand is given, appoint a single
arbitrator to resolve the dispute and, failing such appointment, either party
may apply to have a single arbitrator appointed by the British Columbia
International Commercial Arbitration Centre in which case the dispute shall be
arbitrated in accordance with such Centre’s Rules of Procedure.

(d)

The place of arbitration will be Vancouver, British Columbia and the decision of
the arbitrator will be final and binding upon the parties hereto.

(e)

All costs of the arbitration, other than the costs of any counsel engaged by the
Executive, will be for the account of the Company.





--------------------------------------------------------------------------------

 

- 11 -

 







16.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided, except that any notice of termination by the Company under section 6
shall be hand-delivered or given by registered mail. Any such notice or other
communication, if mailed by prepaid first-class mail at any time other than
during a general discontinuance of postal service due to strike, lockout or
otherwise, shall be deemed to have been received on the fourth Business Day
after the post-marked date thereof, or if mailed by registered mail, shall be
deemed to have been received on the day such mail is delivered by the post
office, or if sent by facsimile or other means of electronic communication,
shall be deemed to have been received on the Business Day following the sending,
or if delivered by hand shall be deemed to have been received at the time it is
delivered in person to the Executive or to the Company at its address noted
below either to the individual designated below or to an individual at such
address having apparent authority to accept deliveries on behalf of the Company.
Notice of change of address shall also be governed by this section. In the event
of a general discontinuance of postal service due to strike, lock-out or
otherwise, notices or other communications shall be delivered by hand or sent by
facsimile or other means of electronic communication and shall be deemed to have
been received in accordance with this section. Notices and other communications
shall be addressed as follows:

(a)

if to the Company:

Communicate.com Inc.

Suite 600

1100 Melville Street

Vancouver, British Columbia

V6E 4A6




(b)

if to the Executive:

C. Geoffrey Hampson

2476 West 5th Ave

Vancouver, British Columbia

V6K 1S8




17.

Headings

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.





--------------------------------------------------------------------------------

 

- 12 -

 







18.

Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision thereof.

19.

Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. This Agreement supersedes and replaces
all prior agreements if any, written or oral, with respect to the Executive’s
employment by the Company and any rights which the Executive may have by reason
of any such prior agreement. There are no warranties, representations or
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth or referred to in this Agreement. No
reliance is placed on any representation, opinion, advice or assertion of fact
made by the Company or its directors, officers and agents to the Executive,
except to the extent that the same has been reduced to writing and included as a
term of this Agreement. Accordingly, there shall be no liability, either in tort
or in contract, assessed in relation to any such representation, opinion, advice
or assertion of fact, except to the extent aforesaid.

20.

Waiver, Amendment

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

21.

Currency

All amounts in this Agreement are stated and shall be paid in Canadian currency.

22.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.

23.

Counterparts

This Agreement may be signed in counterparts and each of such counterparts shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.





--------------------------------------------------------------------------------

 

- 13 -

 







24.

Acknowledgment

The Executive acknowledges that:

24.1.

the Executive has had sufficient time to review and consider this Agreement
thoroughly;

24.2.

the Executive has read and understands the terms of this Agreement and the
Executive’s obligations hereunder; and

24.3.

the Executive has been given an opportunity to obtain independent legal advice,
or such other advice as the Executive may desire, concerning the interpretation
and effect of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

COMMUNICATE.COM INC.

 

 

By:

    /s/ David M. Jeffs

Witness

 

 

 

 

 

)

 

 

 

)

 

/s/ witness

 

)

    /s/ C. Geoffrey Hampson

 

 

 

C. GEOFFREY HAMPSON



























